DETAILED ACTION
This action is in response to the amendment filed on 11/18/2021.
This action is made non-final due in view of newly discovered references, Wei et al. (“Table extraction for answer retrieval”), and newly identified non-prior art rejections.

Response to Amendment
Applicant’s amendment filed on 11/18/2021 has been entered. No claim has been amended. No claims have been canceled. No claims have been added. Claims 1 – 20 are still pending in this application, with claims 1 and 11 being independent.
The terminal disclaimer filed on 11/18/2021 has been approved. Therefore, the non-statutory double patenting rejection made in the previous office action has been vacated.

Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims due to an updated search failing to uncover prior art which teaches or suggests in reasonable combination the following limitation: ranking the one or more of the annotated cell documents by determining a relevance of terms in each of the one or more of the annotated cell documents according to a weight corresponding to a part of the table to which each of the terms corresponds. 
Claim 8 (with dependents  9 and 10) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims 
Aside from the non-prior art rejection, an updated search failed to uncover prior art which teaches or suggests in reasonable combination these limitations recited in claims 11 - 20: extract, using the processor, headers for each of the one or more tables by accessing the one or more tables via a memory and returning the tables with the headers to the memory; and extract, using the processor, cells from each of the one or more tables by accessing the one or more tables and the headers via the memory. The following are the closest prior art discovered during the search.
Duta (US 2019/0340240) teaches extracting headers and cells from one or more tables accessed via a storage/memory (Fig.2, 210 – 260) and  saving the  headers and cells to memory ([0035 – 0039]), yet fails to teach or suggest the specific limitations mentioned above.
Wei et al. (“Table extraction for answer retrieval”) teaches extracting tables, headers and cells (3.Table extraction, pg. 595 – 600), yet fails to teach or suggest the specific limitations mentioned above.
Milosevic  (“Table Mining and Data Curation from Biomedical Literature”) teaches extracting tables, headers and cells (3.2 Table information extraction, 3.3 Data store and 4.3 Table decomposition, pg. 52 – 59 and 71 - 77), yet fails to teach or suggest the specific limitations mentioned above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 11 recites “annotate, using the processor, each cell document to generate annotated cell documents to perform natural language processing on the cell documents by classifying each term in each of the cell documents and extracting relationships between the terms of the cell documents.” The specification fails to provide adequate description of an annotation which would enable natural language processing to be performed.  Paragraphs 52 – 54 of the original filed specification discuss annotating the cell documents using natural language processing not annotating the document to perform natural language processing on the cell documents by classifying terms and extracting relationships between terms.  Moreover, the prior art fails to provide a readily available description or explanation of a type of annotation which could be added to a document to perform natural language by classifying terms in the document and extracting relationships between terms in the document.  As discussed below in Crouch and Pierre, the prior art discloses perform natural language processing to generate an annotation not annotating a document to perform natural language by classifying terms and extracting relationships between terms in the document.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 8, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims  4 and  15 recite the limitation “wherein recognizing characters in the document includes performing.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 19 recite the limitation “ training the cell recognition model.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (“Table extraction for answer retrieval”) (“Wei”) in view of Duta (US 2019/0340240), and further in view of Crouch et al. (US 2016/0078102) and further in view of  Pierre et al. (US 8,977,953)(“Pierre”).
For claim 1, Wei discloses a computer implemented method for annotating data entry cells (Abstract), the method comprising: extracting headers for one or more tables (Table extraction has three key elements. The first is to locate a table in a document. The second is to determine the structures within the table, such as headers, footnotes … Our approach to table extraction starts by labeling each line of a document with a tag that describes that line’s function in a table. The set of labels we use was designed by examining a large number of tables in web documents. A good labeling accomplishes two goals: marking the boundaries of the tables (table location) and identifing the rowtypes useful for answer retrieval and other applications… Header labels mark lines that contain metadata for data cells. Some or all of the information in header lines will be associated with the data cells below it. The header labels include TITLE, SUPERHEADER, TABLEHEADER, SUBHEADER and SECTION HEADER, 2.2 Table extraction and answer retrieval, 3.Table Extraction,  3.1.1.2 Line Labels,  3.1.1.2.2 Header Labels, 3.1.1.2.3. Data row labels and 3.1.2. Line Labeling with heuristics, pg.592, 595 – 597 and 599 - 600); extracting cells from each of the one or more tables by accessing the one or more tables and the headers  (Tables link their metadata (headers, titles) and cell data together. Cell data provide potential answers to information needs related to table content. In the approach described here, we create “cell documents” by automatically extracting table metadata and the associated cell data… Extracting and associating data and metadata requires a series of accurate decisions. For a typical table, the table itself must first be identified within the text document with data and header lines separated. Within the set of header rows, an algorithm must recognize the difference between titles and column headers and determine the span of each individual column header. Finally, row headers are identified, 1.Introduction, pg. 590 and 591); generating a cell document for each of the cells and correlating each of the cells to corresponding portions of the headers, each cell document 
However, Duta discloses a method for extracting unstructured tables and semantic information from arbitrary documents (Abstract), wherein extracted tables, headers and cells are stored in memory (RAM. Fig.12, 1280; [0182] [0183) (tables, headers and cells are data structures stored in a RAM, [0029 – 0031] [0035 – 0039] [0173 – 0175] [0182] [0183]).
Additionally, Crouch et al. (US 2016/0078102) discloses a method for text indexing and passage retrieval (Abstract) wherein an annotation comprising other related details  for text parsed from a cell of a spreadsheet is generated ([0038]).
Moreover, Pierre discloses a method for  obtaining information embedded in unstructured text (Abstract), wherein an annotation is generated and stored for text using natural language processing  by classifying each term in the text (label/tag according to parts of speech such as noun, verb, preposition) and extracting relationships between the terms (linguistic segments may be parsed using a statistical parser to produce a parse tree identifying phrase grouping including noun phrases, verb phrases, adjective phrases… the phrase tree may be further analyzed to  reveal relationships including subject-verb-object, modifier, propositional, Fig.4, 410 and 412; column 3 lines  60 – column 4 line 59; column 5 lines 50 – 56; column 10 lines 39 -61).


For claim 2, Wei, Duta, Crouch and Pierre further disclose storing the annotated cell documents in a searchable database (Wei, 4. Answer retrieval, pg. 605 – 607) (Duta, [0029 – 0031] [0035 – 0039] [0173 – 0175] [0182] [0183]) (Crouch,  [0007] [0010] [0038] [0041] [0055] [0081 – 0084] [0086]) (Pierre, column 5 lines 50 – 56).
For claim 4, Wei and Duta further disclose, wherein recognizing characters in the document includes performing optical character recognition (Wei, 1.Introduction, pg. 589 – 591) (Duta, [0004]).
For claim 5, Wei, Crouch and Pierre further disclose further comprising matching one or more of the annotated cell documents to a natural language search query entered into the searchable database (Wei, 4. Answer retrieval, pg. 605 – 607) (Crouch, [0085 -0086]) (Pierre, Fig.4, 410 and 412; column 3 lines  60 – column 4 line 59; column 5 lines 50 – 56; column 10 lines 39 -61).
For claim 6, Wei, Crouch and Pierre further searching the database with a search engine by matching a natural language search query with one or more of the annotated cell documents .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (“Table extraction for answer retrieval”) (“Wei”) in view of Duta (US 2019/0340240), and further in view of Crouch et al. (US 2016/0078102), and further in view of  Pierre et al. (US 8,977,953)(“Pierre”) and further in view of Gao et al. (US 2004/0111272) (“Gao”).
For claim 3, the combination of Wei, Duta, Crouch and Pierre further disclose extracting relationships between the terms of each of the cell documents includes an extractor (Pierre, analysis module, Fig.2, 204) including a hardware processor (Pierre, column 3 lines 37 – 49) that is configured to perform statistical modelling that takes into account linguistic feature statistics  (Pierre, Fig.4, 410 and 412; column 4 lines 35 - 59), yet fails that the linguistic features statistics are related to a domain corresponding to a document including the one or more tables.
However, Gao discloses a method for translating a natural language sentence (Abstract), wherein a statistical parser which is used to extract structural information from a sentence is constructed for a specific domain ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Wei, Duta, Crouch and Pierre with Gao’s teachings so that the statistical modelling performed by the statistical parser disclosed by the combination Wei, Duta, Crouch and Pierre (Pierre, column 4 lines 35 - 59) further takes into account linguistic feature statistics in a specific domain including a domain corresponding to a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SONIA L GAY/            Primary Examiner, Art Unit 2657